Citation Nr: 1227918	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  07-36 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lung disorder, claimed as due to asbestos exposure.

2.  Entitlement to service connection for a skin disorder, claimed as due to herbicide exposure.

3.  Entitlement to service connection for an acquired psychiatric disorder.

4.  Entitlement to service connection for an eye disorder.

5.  Entitlement to a compensable rating for the Veteran's service-connected malaria.

6.  Entitlement to a compensable rating for the Veteran's service-connected left inguinal herniorrhaphy. 

7.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1965 to February 1970. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied the benefits sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Board notes that the issue of entitlement to service connection for an acquired psychiatric disorder had previously been framed as two separate claims, one for depression/anxiety and the other for posttraumatic stress disorder (PTSD).  The United States Court of Appeals for Veterans Claims (Court) has held that such claims amount to a claim of entitlement to service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Therefore, in accordance with Clemons, the Board has recharacterized the issue on appeal.  

The issues of entitlement to service connection for an eye disorder and entitlement to a total disability rating based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran does not have a lung disorder which began in service or has been shown to be causally or etiologically related to service or to a service-connected disorder.

2.  The Veteran does not have a skin disorder which began in service or has been shown to be causally or etiologically related to service or to a service-connected disorder.

3.  The Veteran does not have posttraumatic stress disorder and any other acquired psychiatric disorder did not begin in service and has not been shown to be causally or etiologically related to service or to a service-connected disorder.

4.  The Veteran does not have active malaria or any malaria residuals. 

5.  The Veteran does not currently suffer from a recurrent inguinal hernia or any residuals related to his service-connected left inguinal herniorrhaphy.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a lung disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  The criteria for entitlement to service connection for a skin disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3.  The criteria for entitlement to service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

4.  The criteria for establishing entitlement to a compensable evaluation for malaria have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.88b, Diagnostic Code 6304 (2011).  

5.  The criteria for establishing entitlement to a compensable evaluation for residuals of a herniorrhaphy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.114, Diagnostic Code 7338 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has claimed entitlement to service connection for a lung disorder, a skin disorder and an acquired psychiatric disorder.  He has also claimed entitlement to compensable ratings for his service-connected malaria and left inguinal herniorrhaphy.  In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must contain: (1) evidence of a current disability, (2) evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  

Once service connection is granted a disability evaluation is determined by evaluating the extent to which a Veteran's service-connected condition adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ranges.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required by that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1.  Moreover, separate, "staged" ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  
Lung Disorder

The Veteran first claimed entitlement to service connection for a lung disorder due to in-service exposure to asbestos in July 2006.  The RO denied that claim in a December 2006 rating decision.  The Veteran submitted a Notice of Disagreement (NOD) in January 2007.  A Statement of the Case (SOC) was issued in October 2007 and the Veteran filed a Substantive Appeal (VA Form 9) in November 2007.  

The relevant evidence of record on this issue includes service treatment records, VA treatment records, records from the Social Security Administration (SSA) and written statements from the Veteran.  Service treatment records are entirely silent for any treatment for diagnoses pertaining to the Veteran's lungs.  Records from October 1968 show that the Veteran's lungs were clear to auscultation and percussion.  The Veteran's separation examination indicates that the Veteran had not had any trouble with his lungs or chest.  

VA treatment records from November 2005 to March 2012 frequently indicate that the Veteran's chest is clear to auscultation, and without rales or wheezing; they are silent for any diagnoses or treatment associated with his lungs.  VA examinations provided in December 2006 and January 2008 show that the Veteran's breath sounds were symmetric, that there were no rhonchi or rales, and that his expiratory phase was within normal limits.  

Records received from SSA also do not indicate any diagnosis or treatment associated with the Veteran's lungs.  

After a thorough review of the entirety of the evidence of record the Board finds that entitlement to service connection for a lung disorder is not warranted.   As noted above, in order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  

The Veteran's claim fails with respect to the first element, the requirement for a current disability.  In this regard, the Board notes that there is no evidence whatsoever that the Veteran has any type of lung or respiratory disorder. 

The Board has considered the Veteran's assertions and acknowledges that he is competent to testify as to symptoms which are non-medical in nature or which come to him through his senses.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, individuals without training are not competent to provide evidence as to more complex medical questions.  The Veteran is not shown to have medical training and expertise, and so cannot provide a competent opinion on a matter as complex as the existence of a specific disorder affecting his lungs.  Even according the Veteran's vague assertions some probative value, they are outweighed by the objective medical evidence indicating that he does not have a lung disorder.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). 

The Veteran's sole assertion appears to be that he was exposed to asbestos in service.  However, even assuming that he was exposed to asbestos in service there is no basis upon which to grant entitlement to service connection when there is no demonstrated lung disorder.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (In the absence of proof of a current chronic disability for which service connection is sought, there cannot be a valid claim of service connection).  Asbestos exposure, in and of itself, is not a disability for which service connection can be granted.

A claimant has the responsibility to present and support a claim for benefits under laws administered by the VA.  38 U.S.C.A. § 5107(a), and the Veteran was clearly advised of the need to submit medical evidence of the existence of the disability claimed.  The Board has considered application of the benefit-of-the doubt doctrine under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  The most persuasive and probative evidence of record fails to demonstrate that the Veteran actually has a lung disorder.  

In sum, the Board finds that there is a preponderance of evidence against a grant of service connection for a lung disorder.  As there is a preponderance of evidence against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the Board finds that service connection is not warranted.

Skin Disorder

The Veteran has also claimed entitlement to service connection for a skin disorder.  In July 2006 the Veteran filed a claim asserting entitlement to service connection for a skin disorder due to in-service exposure to herbicides.  The RO denied that claim in a December 2006 rating decision.  The Veteran submitted a Notice of Disagreement (NOD) in January 2007.  A Statement of the Case (SOC) was issued in October 2007 and the Veteran filed a Substantive Appeal (VA Form 9) in November 2007.  

The relevant evidence of record on this issue includes service treatment records, VA treatment records, a VA examination report, records from SSA and written statements from the Veteran.  Service treatment records reveal that the Veteran was treated for ulcerations just below his glans in March 1966 and for a skin rash on his neck in January 1968, which was diagnosed as tinea barbae.  His January 1970 separation examination reveals that his skin was normal.  

Following the Veteran's release from active service the first evidence indicating an evaluation of the Veteran's skin was a VA examination conducted in December 2006.  The examiner observed that the Veteran's skin was clear of rashes and lesions.  An additional VA examination from January 2008 also showed that there were no signs of skin disease.  Subsequent VA treatment records do not reference any findings pertaining to a skin disorder.  

Similarly, records from the Social Security Administration are entirely negative for any findings, treatment or diagnoses pertaining to the Veteran's skin.  

In March 2010 the Veteran was afforded a VA examination in support of his claim.  During that examination the Veteran reported that he develops a rash on his back and buttocks and that he first noticed this after service in the 1970s.  He reported that he has never had a physician examine this and that he did not have the rash while in service.  Physical examination revealed no evidence of a rash.

For the purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a veteran who, during active military, naval or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to an herbicide agent, absent affirmative evidence to the contrary.  38 C.F.R. § 1116(f).  A review of the Veteran's service records indicates that he served in the Republic of Vietnam during his period of active service.  Thus, it is presumed that he was exposed to herbicides.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  

The following diseases shall be service connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) are satisfied: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type II diabetes mellitus, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, certain respiratory cancers, and soft tissue sarcoma. 38 C.F.R. § 3.309(e).  

After a thorough review of the entirety of the evidence of record the Board finds that entitlement to service connection for a skin disorder is not warranted.   While the Veteran is presumed to have been exposed to herbicides in service there is no evidence that he has any of the presumptive diseases listed in 38 C.F.R. § 3.309(e), including chloracne or other acneform disease consistent with chloracne.  Accordingly, entitlement to service connection on that basis must be denied.

Likewise, establishing service connection on a direct basis requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  The Veteran's claim fails with respect to the first element, the requirement for a current disability.  In this regard, the Board notes that there is no evidence whatsoever that the Veteran currently has any type of skin disorder. 

The Board has considered the Veteran's assertions that he develops a rash on his back and buttocks (that was not present in service) and acknowledges that he is competent to testify as to symptoms which are non-medical in nature or which come to him through his senses, including the presence of a rash.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, he has never sought medical treatment for this condition and when afforded a VA examination in March 2010, the rash was not observed.  Therefore, the presence of this rash has not been confirmed.  Individuals without training are not competent to provide evidence as to more complex medical questions, and the Veteran is not shown to have medical training and expertise, and so cannot provide a competent opinion on a matter as complex as the existence of a specific disorder affecting his skin.  Even according the Veteran's assertions some probative value, they are outweighed by the objective medical evidence indicating that he does not have a skin disorder.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

A claimant has the responsibility to present and support a claim for benefits under laws administered by the VA.  38 U.S.C.A. § 5107(a), and the Veteran was clearly advised of the need to submit medical evidence of the existence of the disability claimed.  The Board has considered application of the benefit-of-the doubt doctrine under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  The most persuasive and probative evidence of record fails to demonstrate that the Veteran actually has a skin disorder.  

In sum, the Board finds that there is a preponderance of evidence against a grant of service connection for a skin disorder.  As there is a preponderance of evidence against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the Board finds that service connection is not warranted.
Acquired Psychiatric Disorder

The Veteran has also claimed entitlement to an acquired psychiatric disorder.  As noted above, the issue of entitlement to service connection for an acquired psychiatric disorder had previously been framed as two separate claims, one for depression/anxiety and the other for PTSD.  The Court has held that such claims amount to a claim of entitlement to service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Therefore, in accordance with Clemons, the Board has recharacterized the issue on appeal.  

The Veteran first claimed entitlement to service connection for a nervous condition in March 1987.  That claim was denied in a September 1987 rating decision which was not appealed.  In July 2006 the Veteran submitted a claim asserting entitlement to service connection for PTSD and depression.  The RO denied those claims in a December 2006 rating decision.  The Veteran submitted a Notice of Disagreement (NOD) in January 2007.  The RO issued a Statement of the Case (SOC) in October 2007 and the Veteran filed a Substantive Appeal (VA Form 9) in November 2007.  

The relevant evidence of record on this claim includes service treatment records, VA treatment records, VA examination reports, records from SSA and written statements from the Veteran.  

The Veteran's service treatment records are silent for any complaints, findings, treatment, or diagnoses related to an acquired psychiatric condition.  Both his entrance and separation examinations revealed that he denied any abnormal psychiatric history.  

In an April 1987 statement the Veteran discussed feeling nervous secondary to his malaria.  No treatment records were submitted supporting a diagnosis of or treatment for any type of nervous condition. 

VA treatment records from November 2005 indicate a positive pre-screen for depression, but the evaluating provider stated that there was no current indication of major depression.  

The Veteran was afforded a VA fee-based examination in support of his claim in November 2006.  During that examination the Veteran reported that his mental symptoms began approximately 35 years earlier and caused sleep difficulties.  He stated that he woke up during the night frequently, but did not usually remember his dreams or nightmares.  He stated that he spent most of his time at home.  The Veteran reported that he could only remember a few stressors, including witnessing a plane crashing on takeoff.  He stated that he thought about that event often.  He also stated that he saw a lot of killings, but did not let this bother him.  The examiner noted that the Veteran reexperienced his traumatic event with intense distress at exposure to similar events like loud noises and fireworks.  The examiner also noted that the Veteran made an effort to avoid activities, places or people that aroused recollection of the event and was unable to recall important aspects of the trauma.  The Veteran denied symptoms of increased arousal.  Mental status examination showed that the Veteran was friendly and easy to engage.  He was alert and oriented to time, place, person and purpose of the visit.  His appearance and hygiene were casual and appropriate.  His behavior was friendly and his mood, communication and speech were normal.  His concentration was fair and he denied panic attacks, delusions, hallucinations and obsessional rituals.  His thought process was goal-directed and he did not have any impaired judgment or abstract thinking.  Mild memory problems were noted, such as the forgetting of names, directions and recent events.  The Veteran denied any suicidal or homicidal ideation.  The examiner determined that the Veteran did not meet the criteria for PTSD according to the DSM-IV.  He observed that while the Veteran had been exposed to a traumatic event he did not have any intense response to it and did not have any persistent re-experiencing of the event or persistent avoidance of stimuli.  There were no symptoms of hyperarousal and no evidence of disturbance causing any stress or impairment in social, occupational or other areas of functioning.  No other acquired psychiatric disorder was diagnosed.  

Subsequent VA treatment records, private treatment records and records from SSA also fail to show any treatment for or diagnoses pertaining to any type of acquired psychiatric disorder.  

The Veteran was afforded an additional examination in support of his claim in April 2011.  During that examination the Veteran reported having good relationships with his wife and sons.  He reported that on a typical day he spent his time watching television, completing chores, working on his cars, spending time with his children and grandchildren, cooking and napping.  He stated that he enjoyed shooting pool, but was no longer able to do this due to vision problems.  The Veteran reported that he attended church on most Sundays.  When asked about friendships, the Veteran stated that he generally associated with his family, but had acquaintances at church.  He indicated that he had been socially withdrawn since his last VA examination.  He also stated that that his mood had been poor lately and that he was frustrated at not having enough money and being in pain.  He stated that there were few things he enjoyed and indicated that he had trouble sleeping due to pain and worry.  He denied feelings of worthlessness and low self-esteem, but reported low energy.  Moreover, the Veteran denied intrusive thoughts/images, distressing dreams, flashbacks and experiencing reminders of stressor events which occurred in service.  He did report avoidance behavior, an inability to recall aspects of trauma, decreased interest/participation in activities, detachment from others outside his family and a restricted range of affect.  He also reported sleep impairment and some irritability.  On mental status examination the Veteran was noted to be on-time and appropriately groomed and dressed.  His manner was cooperative and eye contact was appropriate.  Speech was unremarkable and thought processes were logical and goal-directed.  There was no evidence of hallucinations or delusions.  The Veteran's mood was euthymic and his affect was mood congruent.  He denied having homicidal or suicidal ideation.  He was oriented to person, place, date and situation.  Judgment and insight both appeared adequate.  The examiner gave the Veteran a diagnosis of depressive disorder not otherwise specified.  He stated that the Veteran did not meet the criteria for PTSD and that his depressive disorder was related to psychosocial (financial concerns) and medical (chronic pain and physical limitations) stressors, and not related to his time in service.  Accordingly, the examiner opined that the Veteran's depression was not caused by or a result of his military service.  

After a thorough review of the entirety of the evidence of record the Board finds that entitlement to service connection for an acquired psychiatric disorder is not warranted.   As noted above, in order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  

With regard to PTSD, the Veteran's claim fails with respect to the first element, the requirement for a current disability.  In this regard, the Board notes that there is no evidence whatsoever that the Veteran has ever been given a diagnosis of PTSD.  In fact, two separate VA examinations have shown that the Veteran does not meet the criteria for PTSD.

The Board does note that the April 2011 VA examination report indicates that the Veteran has a diagnosis of a depressive disorder.  However, the Veteran's claim of entitlement to service connection for that condition is denied because there is no evidence of a nexus between the Veteran's depressive disorder and either his time in service or a service-connected disorder.  In this regard, the April 2011 examiner specifically stated that the Veteran's depressive disorder was related to psychosocial and medical stressors, and not to the Veteran's time in service.  To the extent that examiner related the Veteran's depressive disorder to his chronic pain and physical limitations the Board notes that the Veteran has not been awarded service connection for any disability that would result in any such symptomatology.  Specifically, the Board notes that the Veteran has been assigned noncompensable ratings for residuals of malaria, a left inguinal herniorrhaphy and bilateral hearing loss and has been assigned a 10 percent rating for tinnitus.  Accordingly, and because the Veteran has not made any specific assertions in this regard, an additional examination on secondary service connection is not required.  

For both PTSD and an acquired psychiatric disorder other than PTSD the Board has considered the Veteran's assertions and acknowledges that he is competent to testify as to symptoms which are non-medical in nature or which come to him through his senses.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, individuals without training are not competent to provide evidence as to more complex medical questions.  The Veteran is not shown to have medical training and expertise, and so cannot provide a competent opinion on a matter as complex as the existence or etiology of a specific acquired psychiatric disorder.  Even according the Veteran's assertions some probative value, they are outweighed by the objective medical evidence indicating that the Veteran does not have PTSD and does not have any other acquired psychiatric disorder that began in service or is otherwise related to service or a service-connected disorder.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). 

A claimant has the responsibility to present and support a claim for benefits under laws administered by the VA.  38 U.S.C.A. § 5107(a), and the Veteran was clearly advised of the need to submit medical evidence of the existence of the disability claimed and of a connection between any such disability and the Veteran's service or service-connected disability.  The Board has considered application of the benefit-of-the doubt doctrine under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  The most persuasive and probative evidence of record fails to demonstrate that the Veteran actually has PTSD or that his diagnosed depressive disorder is related to service or a service-connected disability.  

In sum, the Board finds that there is a preponderance of evidence against a grant of service connection for an acquired psychiatric disorder.  As there is a preponderance of evidence against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the Board finds that service connection is not warranted.

Malaria

The Veteran has also asserted entitlement to a compensable rating for his service-connected malaria.  The Veteran was first granted entitlement to service connection for malaria in a September 1987 rating decision.  At that time, a noncompensable rating was assigned effective from March 17, 1987, the date that the Veteran first submitted his claim.  The Veteran filed a claim asserting entitlement to an increased rating for that condition in July 2004.   That claim was denied in November 2004.  

The Veteran filed another claim asserting entitlement to a compensable rating in July 2006.  The RO issued a rating decision in December 2006 denying entitlement to a compensable rating.  The Veteran submitted a Notice of Disagreement (NOD) in January 2007.  The RO issued a Statement of the Case (SOC) in October 2007 and the Veteran filed a Substantive Appeal (VA Form 9) in November 2007.  

The Veteran's service-connected malaria is currently evaluated as noncompensable under the provisions of 38 C.F.R. § 4.88b, Diagnostic Code 6304.  Under Diagnostic Code 6304, malaria is given a noncompensable evaluation when it is not active, or it is given a 100 percent rating when it is an active disease.  Thereafter, residuals such as liver or spleen damage are evaluated under the appropriate system.  38 C.F.R. § 4.88b, Diagnostic Code 6304, Note.  The diagnosis of malaria depends on the identification of the malarial parasites in blood smears.  Relapses must also be confirmed by the presence of malarial parasites in blood smears.  

The relevant evidence on appeal includes VA treatment records, VA examination reports, records from SSA and written statements from the Veteran.  The Veteran's VA treatment records and SSA records do not reference complaints, treatment or testing for active malaria or malaria residuals.  

The Veteran was afforded a VA examination in support of his increased rating claim in November 2006.  During that examination he reported that his current malaria symptoms included sweating at night, requiring him to change his clothes.  He also reported getting hot and cold, and having back pain and memory problems.  The Veteran stated that he was not receiving any treatment for his malaria.  The examiner observed that there was no functional impairment as a result of the Veteran's reported symptoms.  The examiner conducted a thorough physical examination and a malaria smear test.  He noted that the test was within normal limits and that there was no anemia on a CBC test.  The examiner determined that the Veteran's malaria had resolved.  
The Veteran was afforded an additional VA examination in support of his claim in March 2010.  In his report the examiner noted that the Veteran had first been diagnosed with malaria in June 1968 after developing diarrhea, weakness, fever, chills and icterus.  He was found to have falciparum malaria and was treated with quinine, daraprim and dapsone.  He was hospitalized for more than a month.  The Veteran again developed symptoms of weakness and shaking chills in October 1969, at which time he was treated with chloroquine and primaquine.  The Veteran reported that since that time he has been having fever, chills and drenching sweats.  He stated that he never seeks medical evaluation and that the symptoms of fever and chill come and go.  He has never taken his temperature and does not know how high it gets.  He stated that these events occur approximately once every two months.  He also stated that he occasionally has dark urine.  He denied headaches, weakness, myalgias, diarrhea and icterus.  The examiner conducted a thorough physical examination and smear test and determined that there had been no relapses of the Veteran's malaria.  He also determined that there were no signs of splenomegaly, hepatomegaly, mental changes or renal damage and no signs of a non-specific parasitic disease.  He stated that the Veteran's malaria was not currently present or active.  

The Veteran's most recent VA examination was provided in April 2011.  A thorough physical examination and smear test were conducted.  The examiner found no skin symptoms or edema and stated that the Veteran's service-connected malaria was not subject to periods of exacerbation.  The examiner also found that there were no symptoms other than the Veteran's reported history of night sweats and black out episodes.  The examiner noted that the Veteran had repeatedly been checked and that there was no evidence of recurrence of his malaria.  

After a thorough review of the entirety of the evidence of record, the Board concludes that a compensable rating is not warranted for the Veteran's service-connected malaria for any time during the period on appeal.  In so finding, the Board has given consideration to the Veteran's statements that he experiences fever, chills and drenching sweats approximately once every two months and occasionally has dark urine, and notes that because the Veteran has not sought treatment for these symptoms, there is no competent evidence in the record to establish that such symptoms (even if they exist) are related to his service-connected malaria.  More significantly, the Board notes that according to the rating criteria for malaria, the diagnosis of that disability as well as its relapses depends on the identification of malarial parasites in blood smears.  Here, the Veteran has been evaluated by VA examiners several times during the appeal period and based on physical examinations and blood smear tests conducted during these examinations, it has been their opinion that there is no evidence whatsoever that the Veteran's service-connected malaria has been active or recurrent at any time during that period.  In fact, it their opinion that the Veteran does not have active malaria and that he does not have any residuals symptoms related to his in-service malaria.  Accordingly, the Board finds that the Veteran's disability is best contemplated by the noncompensable rating currently assigned.   
	
The Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the Veteran's malaria symptoms are contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  

In sum, the Board has determined that the preponderance of the evidence is against the Veteran's claim of entitlement to a compensable rating for his service-connected malaria.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable and the Veteran's claim must be denied. 

Left Inguinal Herniorrhaphy

The Veteran has also claimed entitlement to a compensable rating for his service-connected left inguinal herniorrhaphy.  The Veteran was first granted entitlement to service connection for malaria in a September 1987 rating decision.  At that time, a noncompensable rating was assigned effective from March 17, 1987, the date that the Veteran first submitted his claim.  The Veteran filed a claim asserting entitlement to an increased rating for that condition in July 2004.   That claim was denied in November 2004.  

The Veteran filed another claim asserting entitlement to a compensable rating in July 2006.  The RO issued a rating decision in December 2006 denying entitlement to a compensable rating.  The Veteran submitted a Notice of Disagreement (NOD) in January 2007.  The RO issued a Statement of the Case (SOC) in October 2007 and the Veteran filed a Substantive Appeal (VA Form 9) in November 2007.  

The Veteran's service-connected left inguinal herniorrhaphy is currently evaluated as noncompensable under Diagnostic Code 7338.  Under Diagnostic Code 7338, a small inguinal hernia, reducible, or without true hernia protrusion, is rated as noncompensable.  An inguinal hernia that is not operated, but is remediable, is also rated as noncompensable.  A post-operative recurrent inguinal hernia, readily reducible, well-suppported by truss or belt, is rated 10 percent disabling.  A small inguinal hernia, post-operative recurrent, or unoperated irremediable, not well-supported by truss, or not readily reducible, is rated 30 percent disabling.  A large inguinal hernia, post-operative recurrent, not well-supported under ordinary conditions and not readily reducible, when considered inoperable, is rated 60 percent disabling.  A Note to Diagnostic Code 7338 provides that 10 percent is to be added for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be rated, and 10 percent, only, added for the second hernia, if the second hernia is of compensable degree.  38 C.F.R. § 4.114.  

The relevant evidence of record includes VA treatment records, VA examination reports, records from SSA and written statements from the Veteran.  

The Veteran was afforded a VA examination in support of his increased rating claim in November 2006.  During that examination the Veteran reported that he has had an inguinal hernia since 1967, that he had a hernia repair at that time and that he has had no symptoms or residuals since.  The examiner noted that there was no functional impairment from that condition.  Physical examination revealed a level scar present at the left inguinal area measuring approximately 5 centimeters by 0.1 centimeters, with hypopigmentation of less than six square inches.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hyperpigmentation or abnormal texture.  No inguinal, ventral or femoral hernia was noted on examination.  The examiner stated that the only residual of the Veteran's left inguinal hernia was the scar noted above and that no other hernias were observed.  

In March 2010 the Veteran was afforded an additional VA examination in support of his increased rating claim.  During that examination the Veteran reported that he began having left groin pain with exercise in 1966 and was diagnosed as having a left inguinal hernia.  The examiner observed that service treatment records showed a hernioplasty in June 1966, but that he complained of left sided pain from the hernia site within months after having his hernia repair.  No recurrence was found.  The Veteran stated that he has pain at the site of his hernia surgery that occurs a few times a week with sudden movement.  He stated that the pain lasts from 30 seconds to two minutes.  Physical examination did not reveal a hernia and the examiner stated that there was no chronic condition thereto.  With regard to any associated scar the examiner stated that neither he nor the Veteran were able to locate any scar in the left groin area.  He noted that there was no skin breakdown.  The examiner stated that it was possible for the Veteran to have pain from the scar from underlying tissue.  He also stated that it was possible that the Veteran's reported pain was neuropathic.  

The Veteran's most recent VA examination was provided in April 2011.  During that examination the examiner observed that there was no evidence of an inguinal hernia and no visible or palpable scar.  

VA treatment records, as well as records received from SSA, are silent for any complaints, findings, or treatment pertaining to the Veteran's inguinal herniorrhaphy.  

After a thorough review of the entirety of the evidence of record, the Board concludes that a compensable rating is not warranted for the Veteran's service-connected left inguinal herniorrhaphy for any time during the period on appeal.  In so finding, the Board notes that the Veteran has been evaluated by VA examiners several times during the appeal period and it is their opinion that there is no evidence whatsoever that at any time during the appeal period the Veteran has had a current inguinal hernia or any type of recurrence with regard to his in-service inguinal hernia.  In fact, several VA examiners have stated that the Veteran does not have any type of hernia.

Accordingly, the Board finds that the Veteran's disability is best contemplated by the noncompensable rating currently assigned.   

The Board does note that the VA examination from November 2006 indicated the presence of a nontender scar.  However, subsequent VA examinations have not shown the presence of a scar.  Accordingly, a separate rating for a residual scar is not warranted.  

The Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the Veteran's left inguinal herniorrhaphy residuals are contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  

In sum, the Board has determined that the preponderance of the evidence is against the Veteran's claim of entitlement to a compensable rating for his service-connected left inguinal herniorrhaphy.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable and the Veteran's claim must be denied. 

Duty to Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated in August 2006 and July 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  

The Veteran has been afforded VA examinations pertaining to the claims of entitlement to service connection for a skin disorder and an acquired psychiatric disorder and the increased rating claims for malaria and a left inguinal herniorrhaphy during the pendency of the appeal.  The reports from those examinations reflect that the examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate physical examinations and rendered diagnoses and opinions consistent with the remainder of the evidence of record and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board does note that the Veteran was not afforded a VA examination on the issue of entitlement to service connection for a lung disorder.  The Board has considered whether a VA examination is necessary for proper adjudication of that issue, but has determined that the Veteran has not met the threshold for an examination.  Applicable law requires a VA examination when (1) there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of disability; (2) the evidence establishes an "in-service event, injury or disease," or a disease, manifested in accordance with presumptive service connection regulations, which would support incurrence or aggravations; (3) the evidence indicates that the current disability may be related to the in-service event; and (4) insufficient medical evidence for VA to make a decision.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

A remand to obtain a VA examination on the issue of entitlement to service connection for a lung disorder is not necessary as there is no evidence in the claims file that the Veteran has any type of lung or respiratory condition or any persistent or recurrent symptoms of such a disability.  Accordingly, the Board finds that the RO has satisfied the duty to notify and the duty to assist.  


ORDER

Entitlement to service connection for a lung disorder is denied. 

Entitlement to service connection for a skin disorder is denied.

Entitlement to service connection for an acquired psychiatric disorder is denied.

Entitlement to a compensable rating for the Veteran's service-connected malaria is denied.

Entitlement to a compensable rating for the Veteran's service-connected left inguinal herniorrhaphy is denied. 


REMAND

The Board notes that the Veteran has also claimed entitlement to service connection for an eye disorder.  The Veteran asserts that an unspecified eye disorder has been either caused or aggravated by his service-connected malaria.  The Veteran has also claimed entitlement to a total disability rating based on individual unemployability (TDIU).  The Board finds that additional development is necessary with regard to those issues.  Accordingly, further appellate consideration will be deferred and the claim is remanded to the RO for further action as described below.
Specifically, the Board finds that an additional VA examination is necessary.  The Veteran has been variously diagnosed with cataracts, glaucoma, bilateral retinopathy and ocular hypertension.  The examiner who conducted the March 2010 VA examination is the only one who has expressed any type of opinion regarding etiology, but that opinion was limited to cataracts only and the examiner did not offer an opinion as to the Veteran's other variously diagnosed eye/vision disorders.  In his report, the examiner also indicated that the Veteran's claims file was not available for review.  

VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, the RO should schedule the Veteran for an additional examination.  In particular, the examiner should review the claims file prior to providing an opinion on etiology and state, for each eye/vision disorder diagnosed, whether that condition began in service, is related to service or may have been caused or aggravated by a service-connected disability, including the Veteran's service-connected malaria.  

Finally, the Veteran's claim asserting entitlement to a total disability rating based on individual unemployability (TDIU) must also be remanded as it is inextricably intertwined with the Veteran's service connection claim.  In other words, the remanded claim may affect the claim of TDIU if that claim is granted.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Action on the Veteran's TDIU claim is therefore deferred.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Beaumont OPC and request all medical records pertaining to the Veteran from October 2009 to the present.  If the Veteran indicates that he has received any additional treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.

2.  Thereafter, the RO/AMC should schedule the Veteran for an appropriate examination to determine the precise nature and etiology of any and all eye/vision disorders.  Any indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The claims file must be made available to and be reviewed by the examiner prior to the examination and the examination report should so indicate.  

Following a thorough evaluation the examiner is asked to state, for each eye/vision disorder identified, whether it is at least as likely as not (a 50 percent or greater probability) that it began in service, is related to service or was caused or has been aggravated by any of the Veteran's service-connected conditions.  An independent opinion must be expressed for each eye/vision disorder identified.  

A complete rationale for each opinion offered must be included, and an explanation of the principles involved would be of considerable assistance.  Specifically, that rationale should explain the extent to which the opinion is based on medical principles and the extent to which it is based on the history provided by the Veteran. 

Aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms. 

3.  When all of the requested development above has been completed the case should be reviewed based on any additional evidence, to included include entitlement to a TDIU.  If additional development on the TDIU claim is warranted is should be performed.  Thereafter, if the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
A. ISHIZAWAR
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


